         Case 2:19-cv-01481-CCW Document 33 Filed 01/04/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA


TIFFANI M. SHAFFER,                             )
                                                )
                                                )    2:19-CV-01481-CCW
                Plaintiff,                      )
                                                )
        vs.                                     )
                                                )
CRANBERRY TOWNSHIP,                             )
                                                )
                                                )
                                                )
                Defendant.
                               MINUTE ENTRY
           TELEPHONIC POST-FACT DISCOVERY STATUS CONFERENCE
                      Before Judge Christy Criswell Wiegand


 Appearing for Plaintiff:                       Appearing for Defendant:

 Christine Elzer, Esq.                          Teresa Sirianni, Esq.


 Conference Began:           1:00 p.m. E.S.T.   Adjourned to:    N/A
                                                Stenographer:    N/A
 Conference Ended:           1:07 p.m. E.S.T.
                                                Clerk:           Carolyn Boucek


The Court held a Telephonic Post-Fact Discovery Status Conference.


An appropriate order will follow.


cc (via ECF email notification):

All Counsel of Record
